        Case: 1:19-cv-00883 Document #: 2 Filed: 02/12/19 Page 1 of 1 PageID #:17
                                                                                                          d
                                        PRISONER CASE
                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                                                                   FILED
                                  Prisoner Civil Cover Sheet                           FEB   I 2 \Usta
                                                                                 .,.r*'dBKBE'HBISBr^,
Plaintiff(s): MICHAEL RILEY                            Defendant(s): CHARLES PROCHOSKA, etc., et al.



County of Residence: LASALLE                           County of Residence:

Plaintiffs Address:                                    Defendant's Attorney:

Michael De'Andre Riley                                 1   :19-cv{83
#K-96395                                               Judge. Jorge L. Alonso
Sheridan Correctional Center            -   SDN
                                                       Magistate Judge: Susan E. Cox
4017 East 2603 Road
Sheridan, lllinois 60551                               PC6

Basis
of Jurisdiction:   l-l l. U.S. Government Plaintiff           -213. Federal Question
                                                              lY.J   (U.S. gov't. not a party)


                   I      z. U.S. Government      Defendant   I   a. Diversity



Citizenship of Principal Parties (Diversity Cases Only)

                          Plaintiff:

                          Defendant:

Origin: A                   Proceeding
                       1. Original               E                   5. Transferred From Other District

             tr 2. Removed From State Court tr                       6. MultiDistrict Litigation

             tr 3. Remanded From Appellate Court tr                  7. Appeal to District Judge from
                                                                         Magistrate Judgment
             tr 4. Reinstated or Reopened
Nature of   Suit:      550 Civil Rights

Cause of   Action: 42:1983pr

Jury DemanOffives                fl *o
signature:
             ALrwfilyilglD                             Date: 2t12tzo1s
